Title: To John Adams from William Stephens Smith, 28 February 1814
From: Smith, William Stephens
To: Adams, John



Dear Sir.
Washington City Saturday  Monday Feby. 28th. 1814

I received yesterday a Letter from my dear Caroline of the 20th. inst. informing me of the better health of yourself and Mrs. Adams, of which, of course I was happy to be informed Heaven grant you both a perfect restoration, and that you may continue a blessing to society and a comfort to your family and friends—The removal of Mr. Granger produces a considerable sensation—and the proposed nomination of Govr. meggs of the ohio territory, to fill the vacancy is not generally well received, even by the friends of the administration—
It is conjectured that the Senate will not sanction the nomination, but of this, Individually, I doubt—
my Love and respects to the family / Yours Sincerely

W.L. Smith